DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: tread portion (18) and tire (10) in paragraphs 031, 037 and 041.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
"breaking" in paragraph 004, line 4 should be changed to "braking
"flat sides 72, 74, 75" in paragraph 033, line 8 should be changed to "flat sides 72, 74, 76"
"sides 111, 113, 115, 177" in paragraph 036, line 2 should be changed to " sides 111, 113, 115, 117"
"trunk portion 56" in paragraph 038, lines 2-3 should be changed to "stump portion 56" for consistency".  
Appropriate correction is required.

Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "irregular" in claim 1, 3-8, 12 and 14-18 is a relative term which renders the claim indefinite.  The term "irregular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear by what standard an "irregular" quadrilateral or an "irregular" pentagon is defined.  For examination purposes, an "irregular" shape is interpreted as not having congruent sides or angles.
Claims 12-18 recites the limitation "a first surface, a second surface...a seventh surface" in lines 1-2.  It is unclear from what part of the stud the “first surface” through to the “seventh surface” are located.  To contrast, claim 1 refers the tip end…comprising…a first surface, a second surface,…etc.  However, claim 11 from which claims 12-18 depend only refers to a tip end protruding form the tread portion.  Hence, it is unclear whether “a first surface, a second surface...a seventh surface” refers to surfaces on the tip end.  In light of claim 1, the recited surfaces of claims 12-18 are interpreted to be surfaces of the tip end.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2016/0159164 A1), in view of Ikuno (WO 2018/078940 A1; translation as attached).
Regarding claim 1, Matsumoto teaches a stud (stud pin 50E in Figure 10) configured to be inserted into a tread portion of a tire (Figure 4, paragraph 0068), the stud comprising: 
a tip end (60a) protruding from the tread portion for contacting a surface, the tip end comprising a radially outer portion with a first surface, a second surface, a third surface, a fourth surface, a fifth surface, a sixth surface, and a seventh surface (twelve surfaces 60b and 60c as shown Figure 10, paragraph 0110), 
the first surface defining an irregular quadrilateral (A) and extending radially inward from the fourth surface (B) toward a planar side of the tip end (as shown in annotated Figure 10 below);

    PNG
    media_image1.png
    404
    653
    media_image1.png
    Greyscale

and a base (52) including a flanged bottom portion (54) provided on an end opposite the tip end and extending radially outward (as shown in Figures 10), a stump portion (58) provided between the bottom portion and the tip end, and 
a shank portion (56) interconnecting the stump portion and the bottom portion, the base being embedded and secured in the tread portion of the tire in which the stud is installed (Figure 4, paragraph 0068).
Matsumoto teaches all the elements of claim 1 as discussed above but does not teach the bottom portion having a tear-drop shape comprising three planar sides and one semi-cylindrical side.
Ikuno teaches a stud (1 in Figure1-2) configured to be inserted into a tread portion of a tire (25 in Figure 4), a tip end (5) protruding from the tread portion for contacting a surface and 
Regarding claim 2, Matsumoto, as modified by Ikuno, teaches all the elements of claim 1 as discussed above and further teaches the second surface (B) defines a quadrilateral and extends radially inward from the first surface (A) toward the tip end (annotated Figure 10 below).

    PNG
    media_image2.png
    404
    653
    media_image2.png
    Greyscale

Regarding claim 3, Matsumoto, as modified by Ikuno, teaches all the elements of claim 1 as discussed above and further teaches the second surface (B) defines an irregular quadrilateral and extends radially inward from the first surface (A) toward a vertical hollow (D) of the tip end (annotated Figure 10 above).
Regarding claim 4, Matsumoto, as modified by Ikuno, teaches all the elements of claim 1 as discussed above and further teaches the third surface (B) defines an irregular quadrilateral and extends radially inward from the first surface (A) toward a vertical hollow (D) of the tip end (annotated Figure 10 above).


Claim 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuno (WO 2018/078940 A1; translation as attached), in view of Schlittenhard (WO 2015/139860 A1; translation as attached).
Regarding claim 1, Ikuno teaches a stud (1 in Figure1-2) configured to be inserted into a tread portion of a tire (25 in Figure 4), the stud comprising: 
a tip end (5) protruding from the tread portion for contacting a surface; and 
a base including a flanged bottom portion (4) provided on an end opposite the tip end and extending radially outward, a stump portion (2) provided between the bottom portion (4) and the tip end, and a shank portion (3) interconnecting the stump portion and the bottom portion, 
the base being embedded and secured in the tread portion of the tire in which the stud is installed (Figure 5), the bottom portion having a tear-drop shape comprising three planar sides (10, 10, 11 in Figure 3) and one semi-cylindrical side (12).
Ikuno teaches all the elements of claim 1 as discussed above but does not teach the tip end comprises a radially outer portion with seven surfaces, the first surface defining an irregular quadrilateral and extending radially inward from the fourth surface toward a planar side of the tip end.
Schlittenhard teaches a stud (Figures 1-9) configured to be inserted into a tread portion of a tire (paragraph 0005), the stud comprising: 
a tip end (outer surface 2a) protruding from the tread portion for contacting a surface, the tip end comprising a radially outer portion with a first surface, a second surface, a third 
the first surface defining an irregular quadrilateral (A) and extending radially inward from the fourth surface (B) toward a planar side of the tip end (as shown in annotated Figure 5a below).

    PNG
    media_image3.png
    341
    365
    media_image3.png
    Greyscale

Schlittenhard further discloses the design of spike pins (e.g. studs) allows the studs to be optimally positioned within the tire with a reduced mass while snow and ice grip performance is maintained (paragraph 0008).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tip end of Ikuno with the multi-surface tip end, as taught by Schlittenhard, since Schlittenhard indicates that the tip end is effective for improved snow and ice grip performance.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR 
Regarding claim 5, Ikuno, as modified by Schlittenhard, teaches all the elements of claim 1 as discussed above and further teaches the fourth surface (B) defines an irregular pentagon and extends radially inward from the first surface (A) toward a vertical hollow (C) of the tip end (annotated Figure 10 above).
Regarding claims 6, 7 and 8, Ikuno, as modified by Schlittenhard, teaches all the elements of claim 1 as discussed above and further teaches the fifth (or sixth or seventh) surface (B) defines an irregular - 11 -pentagon and extends radially inward from the first (A), second, and third surfaces (surfaces adjacent to A) toward a planar side of the tip end and two vertical hollows (C, D) of the tip end.

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of Ikuno, as applied to claim 1 above, and further in view of Hagelin (DE 102009052741 A1; translation as provided).
Regarding claims 9 and 19, Matsumoto, as modified by Ikuno teaches all the elements of claim 1 as discussed above but does not teach the bottom portion has a "saucer" configuration with an inclined surface extending radially inward from sides of the bottom portion and away from the tip end, the inclined surface having a tear-drop shape.
Hagelin teaches a stud (Figures 1-4) configured to be inserted into a tread portion of a tire (paragraph 0015) comprising: a tip end (2) protruding from the tread portion for contacting a surface; a base (as shown in Figures 1-4) including a flanged bottom portion (4) provided on 
Regarding claim 10, Matsumoto, as modified by Ikuno and Hagelin, further teaches the bottom portion has a configuration such that an inclined surface (6a in Figure 1 of Hagelin) extends radially inward from sides of the bottom portion and away from the tip end (paragraphs 0019-0020 of Hagelin).

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuno, in view of Schlittenhard and Hagelin.
Regarding claim 11, Ikuno, as modified by Schlittenhard, teaches a stud (1 in Figure 1-2 of Ikuno) configured to be inserted into a tread portion of a (25 in Figure 4), the stud comprising: 
a tip end (5) protruding from the tread portion for contacting a surface; and 

the base being embedded and secured in the tread portion of the tire in which the stud is installed (Figure 5 of Ikuno), the bottom portion having a tear-drop shape comprising three planar sides (10, 10, 11 in Figure 3 of Ikuno).
Ikuno, as modified by Schlittenhard, teaches all the elements of claim 11 as discussed above but does not teach the base has a "saucer" configuration with an inclined surface extending radially inward from sides of the bottom portion and away from the tip end, the inclined surface having a tear-drop shape.
Hagelin teaches a stud (Figures 1-4) configured to be inserted into a tread portion of a tire (paragraph 0015) comprising: a tip end (2) protruding from the tread portion for contacting a surface; a base (as shown in Figures 1-4) including a flanged bottom portion (4) provided on an end opposite the tip end and extending radially outward (as shown in Figures 3-4), a stump portion (1) provided between the bottom portion and the tip end, and a shank portion (as shown in Figure 3-4) interconnecting the stump portion and the bottom portion.  Hagelin further discloses the surface of the lower flange (6 in Figure 1) is inclined at an angle less 90 degrees (paragraphs 0019-0020) so as to provide better anchoring of the stud with the tire and further can be used with various stud types (paragraph 0008).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ikuno/Schlittenhard to incorporate the teachings of Hagelin and 
Regarding claim 12, Ikuno, as modified by Schlittenhard and Hagelin, teaches all the elements of claim 11 as discussed above and further teaches a first surface (A) and a second surface (B), the second surface defining an irregular quadrilateral and extending radially inward from the first surface (A) toward the vertical hollow (C) of the tip end (reference annotated Figure 5a of Schlittenhard below).

    PNG
    media_image4.png
    341
    365
    media_image4.png
    Greyscale

Regarding claim 13, Ikuno, as modified by Schlittenhard and Hagelin, teaches all the elements of claim 11 as discussed above and further teaches a first surface (A) and a second surface (B), the second surface defining a quadrilateral and extending radially inward from the first (A) surface toward the tip end (C) (reference annotated Figure 5a of Schlittenhard above).

Regarding claim 15, Ikuno, as modified by Schlittenhard and Hagelin, teaches all the elements of claim 11 as discussed above and further teaches a first surface (A), a second surface (B), a third surface (C), and a fourth surface (P), the fourth surface defining an irregular pentagon and extending radially inward from the first surface (A) toward a vertical hollow (H) of the tip end (see annotated Figure 5a of Schlittenhard below).

    PNG
    media_image5.png
    341
    365
    media_image5.png
    Greyscale

Regarding claim 16, Ikuno, as modified by Schlittenhard and Hagelin, teaches all the elements of claim 11 as discussed above and further teaches a first surface (B), a second 
Regarding claim 17, Ikuno, as modified by Schlittenhard and Hagelin, teaches all the elements of claim 11 as discussed above and further teaches a first surface (A), a second surface (C), a third surface (B), a fourth surface (D), a fifth surface (E), and a sixth surface (P), the sixth surface defining an irregular pentagon and extending radially inward from the second surface (C) toward a planar side of the tip end and two vertical hollows (H1, H2) of the tip end (see annotated Figure 5a of Schlittenhard above).
Regarding claim 18, Ikuno, as modified by Schlittenhard and Hagelin, teaches all the elements of claim 11 as discussed above and further teaches a first surface (A), a second surface (B), a third surface (C), a fourth surface (D), a fifth surface (E), a sixth surface (F), and a seventh surface (P), the seventh surface defining an irregular pentagon and extending radially inward from the third surface (C) toward a planar side of the tip end and two vertical hollows (H1, H2) of the tip end (see annotated Figure 5a of Schlittenhard above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lorme (US 1,065,949) and Bartel (US 862,435) disclose stud pins having tip ends with multiple surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/10/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748